USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 1 of 13
                                          57D01 -21 04-CT-00001 2                                                Filed: 4/21/2021 9:29   AM
                                                                                                                                   Clerk
                                              Noble Superior Court      1                                          Noble County, Indiana




STATE OF INDIANA                   )                           IN   THE NOBLE SUPERIOR COURT I
                                   )        SS:
COUNTY OF NOBLE                    )                           CAUSE NO.

JOEL RITCHIE,                                        )

                                                     )

                 Plaintiff,                          )

                                                     )

        V.                                           )




                                                  M
                                                     )
DEXTER AXLE COMPANY,                                 )

                                                     )

                 Defendant.                          )




        Plaintiff alleges against      Defendant as follows:


   1.   Plaintiff is Joel Ritchie, a qualiﬁed      employee 0f the Defendant Who,             at all   times material


        t0 this Charge,   performed Within the reasonable expectations of his employer.                     Plaintiff


        alleges that he   was discriminated       against and retaliated against on the basis of his


        disability/perceived disability/record 0f impairment in Violation of his rights pursuant to


        the   Americans With     Disabilities Act,    42 U.S.C      §   12101   et seq.   (“ADA”). Furthermore,

        Plaintiff alleges that   he was discriminated against and retaliated against for utilizing time


        off work pursuant to the       FMLA t0 care for his son, and his right t0 utilize time off work

        pursuant to the   FMLA to care for his own medical needs was interfered with when he

        was wrongfully terminated         after notifying   Defendant that he        may have      cancer and needed


        time off to undergo further testing.


  2.    The Defendant     is   Dexter Axle Company, a company doing business                  at   500 S 7th   Street,


        Albion, Indiana 46701.          Defendant   is   an “employer” for the purposes of the           ADA and
USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 2 of 13




       the   FMLA.        Defendant’s registered agent         is   CT   Corporation System, 334 North Senate


       Avenue, Indianapolis, IN 46204.

   .   Plaintiff   ﬁled a Charge 0f Discrimination With the Equal Employment Opportunity


       Commission (“EEOC”) 0n November                     10, 2020, a    copy 0f Which        is   attached hereto,


       incorporated herein, and         made     a part hereof as “EX. A.”           The     EEOC issued its Dismissal

       and Notice of Rights on March 30, 2021, a copy 0f Which                       is   attached hereto and       made     a


       part hereof as “EX. B.”          A11 administrative remedies have been exhausted, and                       all



       jurisdictional requirements            have been met for the ﬁling of this lawsuit.

   .   Plaintiff worked for the         Defendant from approximately November                       15,   2016, until his


       wrongful termination 0n 0r about October                19, 2020.      At    the time of separation         from

       employment,        Plaintiff’s   job   title   was “production.”

   .   Plaintiff utilized time off work pursuant to the              FMLA in approximately 2018 t0 care for

       his   own   serious chronic medical condition (that he              still   suffers   from today).        Defendant

       is   aware 0f Plaintiff s medical condition for which he previously utilized the                         FMLA,       and

       the condition      makes   Plaintiff a qualiﬁed person With a disability pursuant t0 the                     ADA.

   .   Plaintiff had for      some time been utilizing time off work pursuant                   t0 the     FMLA to care for

       his son    and was met with resistance from            his   HR department on several occasions for

       doing    so.   For example, in January 2020, Plaintiff had requested January 8th off t0 pick


       up    his son’s orthotics   from   his doctor,      and Holly Pﬁffer        (HR personnel          leader) challenged


       whether     this   day off would be covered under            Plaintiff” s   FMLA.        Plaintiff was told at that


       time    that, if he   needed any further days off for scheduled appointments, he would need                           t0


       notify his supervisor and the superintendent that he                would be missing work.                By

                                                            _2_
USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 3 of 13




       information and belief, co-workers not utilizing the           FMLA were not subjected t0 this

       requirement of additional notice above and beyond a request for the day off t0 HR.


       Further,      two weeks    later   When   Plaintiff attempted t0 follow this   new requirement, he was

       told   by    his supervisor t0 only use the attendance line      and not bother him with such

       notice—the superintendent did not even respond to              Plaintiff” s request.



   .   Plaintiff also alleges that        he has been refused the opportunity t0 work overtime as a result


       of his      FMLA usage, and has reported harassment by co-workers regarding his FMLA

       usage (being called “part—timer,” told he was not a “real man,” told he was “worthless”)


       t0   management, yet nothing was done             t0 stop the harassment. In    August 2020 Defendant

       attempted to write up Plaintiff for attendance for days that were utilized pursuant t0 the


       FMLA,        and   Plaintiff had t0   ﬁght   t0 get the write-up overturned    due   to the Defendant’s


       61'1'01'.




   .   On October         14, 2020, Plaintiff knew     he needed to be off work   at   10   am. 0n October       15th


       t0 take his     son to an appointment and attempted t0 get alternate hours approved so that he


       would not have        to utilize   FMLA time off work.       Plaintiff was given the run-around


       regarding      Who he needed t0       speak with through most 0f the day, and after talking t0 his


       group leader Matt McBride and Dana in HR, he was told he needed to get alternate hours


       approved by Gary Ramsey, Plaintiff s supervisor.               Plaintiff sent   Gary a   text   message   (a


       customary way 0f communicating With supervisors)                at 2:11   pm.   requesting the alternate


       hours instead of FMLA time. The following day, after n0 response was received, Plaintiff


       approached Gary and questioned Whether he had received the message.                       Gary responded

       that   he was not able t0 approve alternate hours Without 24 hours’ notice, and denied

                                                         _3_
USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 4 of 13




        receiving the text message because he “turns off his phone at 2                     pm.”    Plaintiff then told


        Gary    that   he would have to use       FMLA time t0 leave at          10   am.    Gary threw     his   hands up


        and exclaimed “Whatever!”, so             Plaintiff clocked out at 10 a.m. just as         he said he would.


        The following day, October             16, Plaintiff   awoke With      a low-grade fever and       made an

        appointment to see his doctor, as he had been experiencing recurring unexplained fevers


        for   some     time.    Plaintiff called off work,       went    t0 the doctor,   and was told    that the doctor


        believed that Plaintiff may be suffering from                Lymphoma, and needed t0            request time off


        work due       t0 the potential cancer diagnosis that required further testing.                 The doctor

        suggested that Plaintiff apply for short—term disability, so Plaintiff immediately called


        Defendant and          left   a voicemail with    Human Resources        explaining the possible need for


        additional time off work, requested an application for short—term disability, and identiﬁed


        that   he was preliminarily diagnosed With cancer.


  10.   The need       for further medical care t0 tend t0 Plaintiff” s          own    serious health condition         was a

        qualifying event that          would   trigger Plaintiff s right to utilize the      FMLA,      and the

        Defendant’s duty t0 notify Plaintiff that he                may   qualify for   FMLA and provide the

        necessary paperwork.              Defendant failed     t0   d0   so.



  11.   A couple hours later Plaintiff received a call from Dana and Holly in HR and was told by
        Dana that      Plaintiff had “never requested using              FMLA for Thursday the       15th,”    Which was

        blatantly untrue.         Plaintiff reminded      Dana that he had even spoken to her about               it,   and

        she had referred        him t0 Gary.      Dana persisted and told        Plaintiff that   he had “pointed

        out,” but then asked if he          wanted   t0   come   in t0   work on Saturday     the 17th,   which made

        n0 sense     to Plaintiff.       He was being     told he   was ﬁred yet being asked       t0   work   that


                                                            _4_
USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 5 of 13




        upcoming Saturday anyway.             Plaintiff reminded   Dana that he was unable        to   work   the


        17th as he had requested disability leave due t0 his possible cancer diagnosis.                 Dana and

        Holly then said they would “check 0n his points” and            call   him back on October       19th,


        2020.


  12.   On October     19, 2020, just as promised,       Dana and Tammy        (another   HR co-worker) called

        Plaintiff   and told   Plaintiff that neither   0f them had “heard” Plaintiff ask for      FMLA for the

        15th,   and so he was,    in fact, terminated    on October   15, 2020.


  13. Plaintiff     contends that the proffered reason for his termination was false and pretextual,


        and   in reality,   he was discriminated against and retaliated against 0n the basis 0f his


        disability/perceived disability/ record of impairment, in Violation of his rights pursuant to


        the   ADA.    Furthermore, Plaintiff contends that he was discriminated against and


        retaliated against for utilizing time off work pursuant t0 the          FMLA,     and   his right t0


        utilize   FMLA to tend to his own serious medical condition was interfered With.

  14.   Defendant’s discriminatory and retaliatory conduct was the direct and proximate cause 0f


        Plaintiff suffering the loss     0f his job and job-related beneﬁts, including income, and


        subj ected   him t0 inconvenience, emotional         distress, humiliation,   embarrassment, and


        other   damages and      injuries.   Plaintiff seeks   compensatory damages, including reasonable

        attorney fees and costs.


  15.   Furthermore, Defendant’s discriminatory and retaliatory conduct was knowing, willful,


        wanton, and in in reckless disregard 0f Plaintiff” s federally protected rights pursuant t0


        the   ADA and FMLA, entitling Plaintiff t0 an award of punitive and/or liquidated
        damages.
USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 6 of 13




        WHEREFORE,         Plaintiff prays for   judgment against the Defendant         for   compensatory

damages, punitive damages, liquidated damages, reasonable attorney fees and              costs,   and for    all



other just and proper   relief.



                                         JURY DEMAND

        Pursuant to Rule 38 0f the Indiana Rules of Trial Procedure, Plaintiff demands a             trial   by

jury in this action.


                                                        Respectfully submitted,


                                                        LAW OFFICE OF JENNIFER L. HITCHCOCK


                                                        /s/   Jennifer L. Hitchcock
                                                        Jennifer L. Hitchcock, #34635—02
                                                        116 E. Berry    Street, Suite   625
                                                        Fort   Wayne, IN 46802
                                                        Telephone:       (260) 240-4644
                                                        Facsimile:       (260) 444-3441
                                                        E-mail:          Jennifer@jhitchcocklaw.com
                                                        Attorney for Plaintiff
                            USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 7 of 13
I
    11:24:33 a.n'l.11—1E|—2E|2E|      I
                                              4    I
                                                                   2504443441
                                                                                                      57D01_2104_ CT_ 00001                                                       Fild 621/2021 9: 29 AM
                                                                                                                                                                 ployment Opportunlfytl
    2020      _
                  11    _
                            10 12'00      _
                                                                                                       0   aﬂﬁﬁéﬁ cg" ”317                                                          Wméylétfsa
                                                                                                                                                             gnlndianapolis Districtw            '"d'ana

            EEDGFWMWOBJ                                                                                                                                               RECEIVED             11/10/2020
                                          CHARGE QF DISCR|M|NAT|QN                                                                                Charge Presented To:                 Agencyﬁes) Charge: No(s):
                             Thls form   ls affected by the Frlvacy Am 9f 197-4. See ancluaed Privacy Act
                                      Slalumunt and ulhur Infarmatlnn hufura :omplmlng this farm.                                                    D    FEPA
                                                                                                                                                                                         470_2021 _00661
                                                                                                                                                     E    EEOC
                                                                                     Equal Employment Opportunity Commisaion                                                                                and EEOC:
                                                                                                               Sum: or loan! Agency.   l!   any
            Mama       (indicate   Mn. Ms" Mrs.)                                                                                                            Hama Phana   (Incl.   Aron Coda)           Data of Blah

            Joel Ritchie                                                                                                                                          (260) 242-7235                   0312411 992
            Street Addross                                                                                            City,   State and ZIP   coda

            5093 N 600 E                                                                                             Kendallville. IN.               46755
            Named   is the Emplayar. Labor Organization. Employment Agency. Apprenticeship Committee. or State or Local                                                 Gavemment Agency That           I   Believe
            Discriminated Against Mu or Others. (If                              mam
                                                          than two. ﬁst under PARTICULARS hafow.)

            Name                                                                                                                                            ND.   Emplwum Mnmhum         Phona No.   (Include   Area Code)

             Dexter Axle                                                                                                                                            100+                       (250) 636-21 95
            Street Addraaa                                                                                            Clty,   Slain and ZIP (Sada


            500 S 7th St #1419                                                                                        Albion, IN            46701
            DISCRIMINATION BASED ON (Check                                 appropriate   baxwwd                                                                      DATEGE.) DISCRIMINATION      TOOK PLACE
                                                                                                                                                                            Earllaat                        Laws:


               D            RACE
                                              D              coma              E         SE34
                                                                                                    a      RELIGION
                                                                                                                      D               NATIONAL       omem               10/1 5/2020                  10/19/2020
                                RETALIATIDN

                                                  OTHEMSpaairy)
                                                                   E          AGE
                                                                                 FMLA
                                                                                                  DISABILITY
                                                                                                                     E          GENETICINFORMATIDN

                                                                                                                                                                            m          CONTINUING AGTIDN

            THE PARTICULARS ARE                        (l!   additional!   paper Ia needed, attach Erma Shams»:



                              l.                   Complainant is Joel Ritchie. a qualiﬁed employee of the Respondent who, at all times material
                                                   to this Charge, performed within the reasonable expectations of his employer. Complainant
                                                   alleges. that he was discriminated against and retaliated against on the basis of his
                                                   disability/perceived disabilitylrecord of impairment in violation of his rights pursuant to the
                                                   Americans With Disabilities Act, 42 U.$.C § 12101 etseq. ("ADA"). Furthermore, Complainant
                                                   alleges that he was discriminated against and retaliated against for utilizing time off work
                                                   pursuant to 'the FMLA t0 care far his son. and his right to utilize time off work pursuant to the
                                                   FMLA to care for his awn medical needs was interfered with when he was wrongfully
                                                   terminated after notifying Remondent that he may have cancer and needed time off to
                                                   undergo further testing.

                               ll.                 The Respondent                        is   Dexter Axle, a company doing business at 500 S 7th Street, Albion.
                                                   Indiana 46701. Respondent                           is an “employer" for the purposes of the ADA and the FMLA.



                               III.                Complainant worked for the Respnndent from approximately November 15. 201 6. until hi5
                                                   wrongful termination on 0r abcwt Octaber 19. 2020. At the time of Separatian from
                                                   employment, Complainant's job title was "production."

                               IV.                 Complainant   utilized time off work pursuant to the FMLA in approximately 2013 to care for hi5
                                                   own  serious chronic; medical condition (that he still suffers from today). Respondent is aware
                                                   of Complainant's medical condition for which he previously utilized the FMLA, and the
                                                   condition makes Complainant a qualiﬁed person with a disability pursuant ta the ADA.


                              V.                   Complainant had far some time been utilizing time off wcrk pursuant to the FMLA to care for
                                                   hi3 son and was met with resistance from his HR department 0n several occasions for doing
                                                   so. For example, in January 2020, Complainant had requested January 8th off to pick up hi5
                                                   son's orthotics from hi5 doctor. and Holly Pﬁffer (HR personnel leader) challenged whather
                                                   this day off would be cavered under Complainant’s FMLA. Complainant was told at that time
                                                   that. if ha needed any further days off for Scheduled appointments, he would need to notify his
                                                   aupervisor and the superintendent that he would be missing work. By information and belief,
                                                   co-workers not utilizing the FMLA were not subjected t0 this requirement of additional notice
                                                   above and beyond a request for the day off tn HR. Further. two weeks later when Complainant
                         USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 8 of 13
|
    11:24:33 a.m.11—1cI—2clzu            |
                                                 :-
                                                      |
                                                               2504443441   |
                                                                                                                                                  _            _   _



                                                                                                                  ployment Opportunity C mlssmn
    2020-      1 1
                     -
                         1   0     12 00     _
                                             .                                   0   2504443441     n   31
                                                                                                           7M§Tndianapons District Ofﬁc‘gk
                                                      attempted to follow this new requirement, he was told by his    sumadmnﬁmwsemezo
                                                      attendance line and not bother him with Such notice—the superintendent did not even respond
                                                      to Camplainant's request.

                                                                 I                                                        _
                                                                                                                                    470-2021 -00661
                             VI.                      Complainant also alleges that he has been refused the opportunity to work overtime as a
                                                      result of hi5 FMLA usage, and has reported harassment by coworkers regarding hi5 FMLA
                                                      usage (being called “part-tirner." told he was not a "real man," told he was “worthless") to
                                                      management. yet nothing was done to stop the harassment. In August 2020 Respondent
                                                      attempted to write up Complainant for attendance for days that were utilized pursuant to the
                                                      FMLA, and Complainant had to ﬁght to get the write-up overturned due to the Respondent’s
                                                      error.


                             VII.                     On Octcber   14, 2020, Complainant knew he needed to be off wcrk at 10 am. on October 15m
                                                      to take hisson to an appaintment and attempted to get alternate hours approved $0 that he
                                                      would not have to utilize FMLA time off work. Complainant was given the run-around
                                                      regarding who he needed to speak with through most of the day, and after talking to hi5 group
                                                      leader Matt McBride and Dana in HR. he was. tald he needed to get alternate hours approved
                                                      by Gary Ramaey, Camplainant‘s supervisor. Complainant sent Gary a text message (a
                                                      customary way of communicating with supervisars) at 2:11 pm. requesting the alternate hours
                                                      instead of FMLA time. The following day, after no reaponse was received, Complainant
                                                      approached Gary and questioned whether he had received the message. Gary reaponded
                                                      that he was not able to approve alternate hours without 24 hnurs’ notice. and denied receiving
                                                      the text message because he "turns off his phone at 2 p.m.“ Complainant then told Gary that
                                                      he would have to uge FMLA time to leave at 1O a.m. Gary threw his hands up and exclaimed
                                                      "whatever!", 50 Complainant clocked out at 1O am. juat as he said he would.


                                 Vlll.                The following  day, October 15, Complainant awake with a low-grade fever and made an
                                                      appointment to see his doctor. as he had been experiencing recurring unexplained fevers for
                                                      some time. Complainant called off work, went to the doctor, and was told that the doctor
                                                      believed that Complainant may be suffering from Lymphoma. and needed to request time off
                                                      work due to the potential cancer diagnosis that required further testing. The doctor suggested
                                                      that Camplainant apply for short—term disability, so Complainant immediately called
                                                      Respondent and left a voicemail with Human Remurces explaining the need for an application
                                                      for short-tarm disability and identiﬁed that he was preliminarily diagnosed with cancer.


                                 IX.                  A couple hours   later Complainant received a call from Dana and Houy in HR and was told by
                                                      Dana       Complainant had “never requested using FMLA for Thursday the 15th." which was
                                                               that
                                                      blatantly untrue. Complainant reminded Dana that he had even spoken to her about it. and
                                                      she had referred him t0 Gary. Dana persisted and told Complainant that he had “pointed Out."
                                                      but then asked if he wanted to come in to work on Saturday the 17th. which made no sense to
                                                      Complainant. He was being told he was ﬁred yet being asked to work that upcoming Saturday
                                                      anyway. Complainant reminded Dana that he was unable to work the 17th as he had
                                                      requested disability leave due to his possible cancer diagnosis. Dana and Holly then said
                                                      they would “check on his points" and call him back on October 19th, 2020.

                                 X.                   On October 19. 2020. just as promised. Dana and Tammy (another HR cu-worker) called
                                                      Complainant and told Complainant that neither of them had "heard" Complainant ask for
                                                      FMLA for the 15th, and so he was, in fact, terminated on October '15. 2020.

                                 XI.                  Complainant contends that the proffered reason for his termination was false and pretextual.
                                                      and in reality. he was diacriminated against and retaliated against on the basis. of hi5
                                                      disability/perceived disability! record of impairment, in violation of his rights pursuant to the
                                                      ADA. Furthermore, Complainant contends that he was discriminated against and retaliated
                                                      against for utilizing time off work purguant to the FMLA. and hi5 right t0   utilize   FMLA to tend to
                                                      his own serious medical condition was interfered with.


                                 XII.                 Reapondent's diacriminatory and retaliatory conduct was the direct and praximate cause of
                                                      Complainantsuﬁering the [055 of hisjob andjob-related beneﬁts, including income, and
                                                      subjected him to inconvenience, emotional distress, humiliation. embarrassment, and other
                                  USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 9 of 13
|
    11:24:33a.m.11—1u—2020                                   |
                                                                      u          |
                                                                                                      2504443441


    2020-11-10 12:00                                                                                                                    0     2504443441        n           317M§7pbyment0ppommty 0%?9'88'0"
                                                                                                                                                                                                      ndianapolis District        O      i




                                                                          damages and                              injuries.      Complainant seeks compensatory                              damaamﬁbuﬁmgl rdaﬂtEGIﬁ
                                                                          attorney fees and costs.


                                        XIII.                             Furthermore, Respondent's discriminatory and retaliatory conduct was knowiyugqo‘mloogm
                                                                          wanton. and in in reckless disregard af Complainant's federally protected rightS pursuant to
                                                                          the ADA and FMLA, entitling Complainant to an award of punitive andfor liquidated damages.




          |     thls charge filed with bath lhu EEOC and the State or local Agency. if any.
              want                                                                                                                                          l
                                                                                                                                                                NOT RY "'              9"     95-33   0"   5m” 5"“ L99“! ABM“! RWE-mmﬂms
                                                                                                                                                                                      -'"
             advlaa the agencies
          wIII                         change: my address ar phone number and lwill
                                                                                 il‘
                                                                                       I




          cooperate fully with them In lhu pracasslng of my charge in accordance wlth their                                                                                             _‘


          Pmcedurﬁﬁ-                                                                                                                                            I swear gr afﬁrm that] have read the above charge and             that   it   ia   true to
          I   declare under penalty of purjury that the above                                                             i5   true   and   correct.            the: hast nf my knowledge. information and belief.




                                                                                                                                                                aua             mam AND swam: To BEFoRE ME THts DATE
                I     I          {0            /70                                                         ﬂ                                                    (mo         h. day.   year)
                                                                                                           y
                                       Dara                                                                        Charging Parry Signature            '-
                                                                                                                                                                ‘   I   /   I   O / .20




                                    5M“ u
                                                  n     I
                                                             mu I”
                           x\““
                                x,
                                           M           .1:
                                                             H 7.9%
                      J"
                            (A
                                    2-».
                      I}?'I‘                   I 1N3   D M {ﬂ         «r?                  ﬂ“
                                           J
               93 C a     a
                                                                 .L

                                       "E':A
                                                       '1?

              uumm         'r                                    f1                            IIInIH‘“




               m
               1.1“                        3::
                                                 ar 3        ‘3
                     Q9
                           {If
                                 :39


                                 5?? a      E3 0 =F

                                        x+-E---aa\
                                                                          .ﬂf'




                                                                                           f
                             1:}!                                                    «a
                                       ””h'ullm\““
             USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 10 of 13
                                                                        7D01 -21 04- CT- 00001 2                                                          Filed: 4/21/2021 9:29   AM
EEoc Form   161 (11/2020)                       U.S.   EQUAL            MPLNOYMENT OPPORTUNITY COMMISSION                                                                   c'e’k
                                                                              oNble   Superior Court1                                                       Noble County, Indiana

                                                        DISMISSAL AND NOTICE 0F RIGHTS
T01     Joel Ritchie                                                                                  From:     Indianapolis District Office
        5098 N 600 E                                                                                            101 West Ohio Street
        Kendallville, IN       46755                                                                            Suite 1900
                                                                                                                Indianapolis, IN 46204




       E                       On behalf of person(s) aggrieved whose
                               CONFIDENTIAL (29 CFR §1601. 7(a))
                                                                                identity is



EEOC     Charge No.                                    EEOC       Representative                                                                 Telephone No.

                                                       Marc A. Fishback,
470-2021 -00661                                        Enforcement Supervisor                                                                    (463) 999-1 179

THE EEOC          IS   CLOSING        ITS FILE     0N   THIS        CHARGE FOR THE FOLLOWING REASON:
                  The   facts alleged    in   the charge   fail   to state   a claim under any of the statutes enforced by the EEOC.


                  Your allegations     did not involve a disability          as deﬁned by the Americans            V\ﬁth Disabilities Act.



       EDDDD
                  The Respondent employs           less than the required             number   of   employees or        is   not otherwise covered by the statutes.


                  Your charge was not timely ﬁled with EEOC;                          in   other words, you waited too long after the date(s) of the alIeged
                  discrimination to ﬁle your charge

                  The  EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                  determination about whether further investigation would establish violations of the statute. This does not mean the claims
                  have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                  makes no ﬁnding as to the merits of any other issues that might be construed as having been raised by this charge.

                  The       EEOC   has adopted the ﬁndings of the state or              local fair   employment practices agency            that investigated this charge.

       DD
                   Other (bn'eﬂy state)


                                                                    -   NOTICE OF SUIT RIGHTS                       -

                                                           (See the additional information attached           to this form.)


         the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Title VII,
Discrimination in Employment Act. This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s ) under federal law based on this charge in federal or state court. Your
|awsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different)



Equal Pay Act (EPA).   EPA suits must be ﬁled in federal or state court within 2 years (3 years for willful violations) of the
alleged     underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
            EPA
before you file suit may not be collectible.



                                                                                                                                                  2/30 l“
 Enclosures(s)                                                                                                                                           (Date Issued)
                                                                                 Michelle Eisele’
                                                                                District Director
 cc:
               Dexter Axle                                                                            Jennifer L. Hitchcock

               mo Angela Johnson                                                                      LAw OFFICE 0F JENNIFER HITCHCOCK
               Faegre Drinker Biddle & Reath LLP                                                      11? E Berry Street
                                                                                                      3""9 "1°
               300 N MERIDIAN ST, STE 2500
                                                                                                      Fort Wayne.            IN   46802
               Indianapolis, IN 46204
        USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 11 of 13
Enclosure with EEOC
Form 161 (11/2020)
                                                         INFORMATION RELATED To FILING SUIT
                                                    UNDER THE LAws ENFORCED BY THE EEOC
                                 (This information relates to ﬁling suit in Federal or State court        under Federal law.
                      If   you also plan     to   sue claiming   violations of State law, please   be aware that time limits and other
                               provisions of State law       may be    shorter or more limited than those described below.)



                                                                 Rights Act, the Americans with Disabilities Act (ADA),
                                              Title VII of the Civil
PRIVATE SUIT RIGHTS
                                              the Genetic Information Nondiscrimination Act (GINA), or the Age
                                              Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice wi|| be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received      Furthermore, in order to avoid any question that you
                                                                                   it.


did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be            U.S. District Court or a State court of competentjurisdiction. (Usually, the appropriate
                               filed in
State court    is   the general      court.) Whether you file in Federal or State court is a matter for you to decide
                                        civil trial

after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make    legal strategy decisions for you.


PRIVATE SUIT RIGHTS                     --        Equal Pay Act (EPA):

EPA   suits   must be        filed in                         willful violations) of the alleged EPA underpayment: back
                                        court within 2 years (3 years for
pay due                     occurred more than 2 years (3 years) before you file suit may not be collectible. For
           for violations that
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice                      ﬂ
                                                             within the 2- or 3-year EPA back pay recovery period.


ATTORNEY REPRESENTATION                             --   Title V",   the   ADA Ol' GINA:
Ifyou cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do n_ot relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                                        --   A"     Statutes:

You may     contact the        EEOC       representative                  you need help in ﬁnding a lawyer or if you have any
                                                             shown on your Notice          if


questions about your legal rights, including advice on which                   Court can hear your case. If you need to
                                                                                  U.S. District
inspect or obtain a copy of information  in EEOC's    ﬁle on  the charge,  please   request promptly in writing and provide
                                                                                                               it



your charge number (as shown on your Notice).        While   EEOC    destroys charge   files after a certain time, all charge ﬁles

are kept for at least 6 months after our last action  on  the case.   Therefore, if you ﬁle suit and want to review the charge
ﬁle, please make your     review request   within  6 months     of this Notice.  (Before   ﬁling suit, any request should be

made within     the next 90 days.)


                      IF    YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO                                THIS OFFICE.
         USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 12 of 13




Enclosures(s)


CC?
       Jennifer L. Hitchcock
       LAW OFFICE OF JENNIFER HITCHCOCK
       116 E Berry Street
       Suite 1 1 1 0
       Fort Wayne, IN 46802
            USDC IN/ND case 1:21-cv-00188-HAB-SLC document 4 filed 04/21/21 page 13 of 13

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF                                2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the deﬁnitions of disability t0 make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still deﬁned as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record 0f a substantially limiting
impairment; 0r (3) being regarded as having a disability. However, these terms are redeﬁned, and it is easier t0
be covered under the new law.


If   vou plan      an attorney t0 assist vou with vour ADA claim, we recommend that vou share this
                   t0 retain
information with vour attorney and suggLst that he or she consult the amended regulations and
appendix,                 and            other            ADA             related             publications,              available               at
http://www.ee0c.20v/laws/types/disabilitv regulations.cfm.


“Actual” disability or a “record oi” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” 0r “record of” a disability):

 > The        limitations       from the impairment no longer have               to   be severe or significant for the impairment                to

         be considered substantially limiting.
 >       In addition t0 activities such as performing                manual   tasks, walking, seeing, hearing, speaking, breathing,
         learning, thinking, concentrating, reading, bending, and communicating (more examples                                  at   29 C.F.R.    §
         1630.2(i)),      “major life activities” now include the operation 0f major bodily functions, such as:
         functions      of the immune system, special sense organs and skin; normal cell growth; and digestive,
         genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
         hemic, lymphatic, musculoskeletal, and reproductive functions; 0r the operation of an individual organ
         within a body system.
 > Only        one major        life activity   need be substantially limited.
 > With        the exception of ordinary eyeglasses or contact lenses, the beneﬁcial effects of “mitigating
         measures”         (e.g.,   hearing     aid,   prosthesis,    medication,     therapy,    behavioral     modiﬁcations)          are    not
         considered in determining if the impairment substantially limits a major life activity.
  >      An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) 0r “in remission”                                  (e.g.,

         cancer)   is   a disability if it   would be    substantially limiting       when    active.

     > An    impairment        may   be substantially limiting even though              it   lasts or is   expected to   last   fewer than      six

         months.

“Regarded as” coverage:
     > An    individual can   meet the deﬁnition of disability if an employment action was taken because 0f an
         actual 0r perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
         termination, exclusion for failure to meet a qualiﬁcation standard, harassment, or denial of any other term,
         condition, 0r privilege 0f employment).
     >   “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
         limiting, or that the employer perceives the impairment to be substantially limiting.
     >   The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
         BOTH transitory (lasting 0r expected to last six months or less) AND minor.
     >   A person is not able to bring a failure to accommodate claim ifthe individual is covered only under the
         “regarded as” deﬁnition of “disability.”


Note: Although the amended ADA states that the deﬁnition of disability “shall be construed broadly” and
                                       ”
“should not demand extensive analysis, some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity 0r whatfacts indicate the challenged employment action
was because 0f the impairment. Beyond the initial pleading stage, some courts will require specific evidence
t0 establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulationscfm.
